 1   William E. Thomson, Jr. (SBN 47195)
     Mark A. Cantor (admitted pro hac vice)
 2   Rebecca J. Cantor (admitted pro hac vice)
     wthomson@brookskushman.com
 3   mcantor@brookskushman.com
     rcantor@brookskushman.com
 4   BROOKS KUSHMAN P.C.
     601 S. Figueroa Street, Suite 2080
 5   Los Angeles, CA 90017
     Tel.: (213) 622-3003/Fax: (213) 622-3053
 6
     Attorneys for Plaintiff
 7

 8   Matthew R. Gershman (SBN 253031)
     Herbert H. Finn (admitted pro hac vice)
 9   Jonathan E. Giroux (admitted pro hac vice)
     gershmanm@gtlaw.com
10   finnh@gtlaw.com
     girouxj@gtlaw.com
11   GREENBERG TRAURIG, LLP
     1840 Century Park East
12   Los Angeles, CA 90067
     Tel.: (310) 586-7700/Fax: (310) 586-7800
13

14   Attorneys for Defendant/Counterclaimant

15

16                         UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18                               WESTERN DIVISION
19
      Kitsch LLC, a California
20    company,                               Case No. 2:19-CV-02556-JAK-RAO
21                Plaintiff,
      v.                                    (MODIFIED) STANDING
22                                          PROTECTIVE ORDER FOR
      DEEJAYZOO, LLC,                       PATENT CASES ASSIGNED TO
23                                          JUDGE JOHN A KRONSTADT
                  Defendant.
24

25

26

27

28
 1
           1.     PURPOSE AND LIMITS OF THIS ORDER
 2

 3
           Discovery in this action is likely to involve confidential, proprietary or private

 4   information requiring special protection from public disclosure and from use for any
 5   purpose other than this litigation. Thus, the Court enters this Protective Order. This
 6   Order does not confer blanket protections on all disclosures or responses to discovery,
 7
     and the protection it gives from public disclosure and use extends only to the specific
 8
     material entitled to confidential treatment under the applicable legal principles. This
 9

10
     Order does not automatically authorize the filing under seal of material designated

11   under this Order. Instead, the parties must comply with Local Rule 79-5.1 and this
12   Order if they seek to file anything under seal. This Order does not govern the use at
13   trial of material designated under this Order.
14
           2.     DESIGNATING PROTECTED MATERIAL
15
           2.1    Over-Designation Prohibited. Any party or non-party who designates
16

17
     information or items for protection under this Order as “CONFIDENTIAL” or

18   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” (a “designator”) must
19   only designate specific material that qualifies under the appropriate standards. To the
20   extent practicable, only those parts of documents, items or oral or written
21
     communications that require protection shall be designated. Designations with a
22
     higher confidentiality level when a lower level would suffice are prohibited. Mass,
23

24
     indiscriminate, or routinized designations are prohibited. Unjustified designations

25   expose the designator to sanctions, including the Court’s striking all confidentiality
26   designations made by that designator. Designation under this Order is allowed only if
27   the designation is necessary to protect material that, if disclosed to persons not
28

       PROTECTIVE ORDER                                           Case No. 2:19-cv-02556-JAK-RAO
                                                 1
 1
     authorized to view it, would cause competitive or other recognized harm. Confidential
 2

 3
     Information that a Designating Party believes in good faith to be highly sensitive from

 4   a commercial or competitive perspective may be designated “HIGHLY
 5   CONFIDENTIAL – ATTORNEY EYES ONLY.” Material may not be designated if
 6   it has been made public, or if designation is otherwise unnecessary to protect a secrecy
 7
     interest. If a designator learns that information or items that it designated for protection
 8
     do not qualify for protection at all or do not qualify for the level of protection initially
 9

10
     asserted, that designator must promptly notify all parties that it is withdrawing the

11   mistaken designation.
12         2.2      Manner and Timing of Designations. Designation under this Order
13   requires the designator to affix the applicable legend (“CONFIDENTIAL” or
14
     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”) to each page that
15
     contains protected material. For testimony given in deposition or other proceeding,
16

17
     the designator shall specify all protected testimony and the level of protection being

18   asserted. It may make that designation during the deposition or proceeding, or may
19   invoke, on the record or by written notice to all parties on or before the next business
20   day, a right to have up to 21 days from the deposition or proceeding to make its
21
     designation.
22
           2.2.1 A party or non-party that makes original documents or materials
23

24
     available for inspection need not designate them for protection until after the

25   inspecting party has identified which material it would like copied and produced.
26   During the inspection and before the designation, all material shall be treated as
27   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting party
28

       PROTECTIVE ORDER                                              Case No. 2:19-cv-02556-JAK-RAO
                                                   2
 1
     has identified the documents it wants copied and produced, the producing party must
 2

 3
     designate the documents, or portions thereof, that qualify for protection under this

 4   Order.
 5         2.2.2 Parties shall give advance notice if they expect a deposition or other
 6   proceeding to include designated material so that the other parties can ensure that only
 7
     authorized individuals are present at those proceedings when such material is
 8
     disclosed or used. The use of a document as an exhibit at a deposition shall not in any
 9

10
     way affect its designation. Transcripts containing designated material shall have a

11   legend on the title page noting the presence of designated material, and the title page
12   shall be followed by a list of all pages (including line numbers as appropriate) that
13   have been designated, and the level of protection being asserted. The designator shall
14
     inform the court reporter of these requirements. Any transcript that is prepared before
15
     the expiration of the 21-day period for designation shall be treated during that period
16

17
     as if it had been designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY

18   unless otherwise agreed. After the expiration of the 21-day period, the transcript shall
19   be treated only as actually designated.
20         2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
21
     does not, standing alone, waive protection under this Order. Upon timely assertion or
22
     correction of a designation, all recipients must make reasonable efforts to ensure that
23

24
     the material is treated according to this Order.

25         3.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         All challenges to confidentiality designations shall proceed under Local Rule
27   37-1 through Local Rule 37-4.
28

       PROTECTIVE ORDER                                           Case No. 2:19-cv-02556-JAK-RAO
                                                  3
 1
           4.       ACCESS TO DESIGNATED MATERIAL
 2

 3
           4.1      Basic Principles. A receiving party may use designated material only for

 4   this litigation. Designated material may be disclosed only to the categories of persons
 5   and under the conditions described in this Order.
 6         4.2      Disclosure of CONFIDENTIAL Material Without Further Approval.
 7
     Unless otherwise ordered by the Court or permitted in writing by the designator, a
 8
     receiving party may disclose any material designated CONFIDENTIAL only to:
 9

10
           4.2.1 The receiving party’s outside counsel of record in this action and

11   employees of outside counsel of record to whom disclosure is reasonably necessary;
12         4.2.2 The officers, directors, and employees of the receiving party to whom
13   disclosure is reasonably necessary, and who have signed the Agreement to Be Bound
14
     (Exhibit A);
15
           4.2.3 Experts retained by the receiving party’s outside counsel of record to
16

17
     whom disclosure is reasonably necessary, and who have signed the Agreement to Be

18   Bound (Exhibit A);
19         4.2.4 The Court and its personnel;
20         4.2.5 Outside court reporters and their staff, professional jury or trial
21
     consultants, and professional vendors to whom disclosure is reasonably necessary, and
22
     who have signed the Agreement to Be Bound (Exhibit A);
23

24
           4.2.6 During their depositions, witnesses in the action to whom disclosure is

25   reasonably necessary and who have signed the Agreement to Be Bound (Exhibit A);
26   and
27

28

       PROTECTIVE ORDER                                           Case No. 2:19-cv-02556-JAK-RAO
                                                  4
 1
           4.2.7 The author or recipient of a document containing the material, or a
 2

 3
     custodian or other person who otherwise possessed or knew the information.

 4         4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
 5   ONLY Material Without Further Approval. Unless permitted in writing by the
 6   designator, a receiving party may disclose material designated HIGHLY
 7
     CONFIDENTIAL – ATTORNEY EYES ONLY without further approval only to:
 8
           4.3.1 The receiving party’s outside counsel of record in this action and
 9

10
     employees of outside counsel of record to whom it is reasonably necessary to disclose

11   the information;
12         4.3.2 The Court and its personnel;
13         4.3.3 Outside court reporters and their staff, professional jury or trial
14
     consultants, and professional vendors to whom disclosure is reasonably necessary, and
15
     who have signed the Agreement to Be Bound (Exhibit A); and
16

17
           4.3.4 The author or recipient of a document containing the material, or a

18   custodian or other person who otherwise possessed or knew the information.
19         4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
20   CONFIDENTIAL – ATTORNEY EYES ONLY to In-House Counsel or Experts.
21
     Unless agreed to in writing by the designator:
22
           4.4.1 A party seeking to disclose to in-house counsel any material designated
23

24
     HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written

25   request to the designator providing the full name of the in-house counsel, the city and
26   state of such counsel’s residence, and such counsel’s current and reasonably
27

28

       PROTECTIVE ORDER                                          Case No. 2:19-cv-02556-JAK-RAO
                                                 5
 1
     foreseeable future primary job duties and responsibilities in sufficient detail to
 2

 3
     determine present or potential involvement in any competitive decision-making.

 4          4.4.2 A party seeking to disclose to an expert retained by outside counsel of
 5   record any information or item that has been designated HIGHLY CONFIDENTIAL
 6   – ATTORNEY EYES ONLY must first make a written request to the designator that
 7
     (1) identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEY
 8
     EYES ONLY information that the receiving party seeks permission to disclose to the
 9

10
     expert, (2) sets forth the full name of the expert and the city and state of his or her

11   primary residence, (3) attaches a copy of the expert’s current resume, (4) identifies the
12   expert’s current employer(s), (5) identifies each person or entity from whom the expert
13   has received compensation or funding for work in his or her areas of expertise
14
     (including in connection with litigation) in the past five years, and (6) identifies (by
15
     name and number of the case, filing date, and location of court) any litigation where
16

17
     the expert has offered expert testimony, including by declaration, report or testimony

18   at deposition or trial, in the past five years. If the expert believes any of this information
19   at (4) - (6) is subject to a confidentiality obligation to a third party, then the expert
20   should provide whatever information the expert believes can be disclosed without
21
     violating any confidentiality agreements, and the party seeking to disclose the
22
     information to the expert shall be available to meet and confer with the designator
23

24
     regarding any such confidentiality obligations.

25          4.4.3 A party that makes a request and provides the information specified in
26   paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified in-
27   house counsel or expert unless, within seven days of delivering the request, the party
28

       PROTECTIVE ORDER                                               Case No. 2:19-cv-02556-JAK-RAO
                                                    6
 1
     receives a written objection from the designator providing detailed grounds for the
 2

 3
     objection.

 4         4.4.4 All challenges to objections from the designator shall proceed under
 5   Local Rule 37-1 through Local Rule 37-4.
 6         5.     PROSECUTION BAR
 7
           Any attorney or patent agent who receives access to and actually reviews
 8
     “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” information related to
 9

10
     the design and/or functionality of any product at issue in this litigation, other than a

11   product of a party represented by that attorney or patent agent, shall not be involved
12   in the prosecution of patents or patent applications relating to shower caps, including
13   without limitation the patents asserted in this action and any patent or application
14
     claiming priority to or otherwise related to the patents asserted in this action, before
15
     any foreign or domestic agency, including the United States Patent and Trademark
16

17
     Office (“the Patent Office”). For purposes of this paragraph, “prosecution” includes

18   directly or indirectly drafting, amending, advising, or otherwise affecting the scope or
19   maintenance of patent claims. To avoid any doubt, “prosecution” as used in this
20   paragraph does not include representing a party in an adversarial proceeding before a
21
     domestic or foreign agency (including, but not limited to, an inter partes review). This
22
     Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL –
23

24
     ATTORNEY EYES ONLY” information is first actually reviewed by the affected

25   attorney or patent agent and shall end one (1) year after final termination of this action
26   including any appeals.
27

28

       PROTECTIVE ORDER                                            Case No. 2:19-cv-02556-JAK-RAO
                                                  7
 1
            6.     PROTECTED          MATERIAL          SUBPOENAED            OR     ORDERED
 2

 3
     PRODUCED IN OTHER LITIGATION

 4          6.1    Subpoenas and Court Orders. This Order in no way excuses non-
 5   compliance with a lawful subpoena or court order. The purpose of the duties described
 6   in this section is to alert the interested parties to the existence of this Order and to give
 7
     the designator an opportunity to protect its confidentiality interests in the court where
 8
     the subpoena or order issued.
 9

10
            6.2    Notification Requirement. If a party is served with a subpoena or a court

11   order issued in other litigation that compels disclosure of any information or items
12   received by that party in this action and designated in this action as CONFIDENTIAL,
13   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, that party must do the
14
     following.
15
            6.2.1 Promptly notify the designator in writing. Such notification shall include
16

17
     a copy of the subpoena or court order.

18          6.2.2 Promptly notify in writing the party who caused the subpoena or order to
19   issue in the other litigation that some or all of the material covered by the subpoena or
20   order is subject to this Order. Such notification shall include a copy of this Order.
21
            6.2.3 Cooperate with all reasonable procedures sought by the designator whose
22
     material may be affected.
23

24
            6.3    Wait For Resolution of Protective Order. If the designator promptly

25   seeks a protective order, the party served with the subpoena or court order shall not
26   produce any information designated in this action as CONFIDENTIAL, HIGHLY
27   CONFIDENTIAL – ATTORNEY EYES ONLY before a determination by the court
28

       PROTECTIVE ORDER                                               Case No. 2:19-cv-02556-JAK-RAO
                                                    8
 1
     where the subpoena or order issued, unless the party has obtained the designator’s
 2

 3
     permission. The designator shall bear the burden and expense of seeking protection of

 4   its confidential material in that court.
 5         7.     UNAUTHORIZED                  DISCLOSURE           OF        DESIGNATED
 6   MATERIAL
 7
           If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 8
     designated material to any person or in any circumstance not authorized under this
 9

10
     Order, it must immediately (1) notify in writing the designator of the unauthorized

11   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the designated
12   material, (3) inform the person or persons to whom unauthorized disclosures were
13   made of all the terms of this Order, and (4) use reasonable efforts to have such person
14
     or persons execute the Agreement to Be Bound (Exhibit E-1).
15
           8.     INADVERTENT             PRODUCTION            OF     PRIVILEGED             OR
16

17
     OTHERWISE PROTECTED MATERIAL

18         When a producing party gives notice that certain inadvertently produced
19   material is subject to a claim of privilege or other protection, the obligations of the
20   receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is
21
     not intended to modify whatever procedure may be established in an e-discovery order
22
     that provides for production without prior privilege review pursuant to Fed. R. Evid.
23

24
     502(d) and (e).

25         9.     FILING UNDER SEAL
26         Without written permission from the designator or a Court order, a party may
27   not file in the public record in this action any designated material. A party seeking to
28

       PROTECTIVE ORDER                                              Case No. 2:19-cv-02556-JAK-RAO
                                                   9
 1
     file under seal any designated material must comply with Local Rule 79-5. Filings
 2

 3
     may be made under seal only pursuant to a court order authorizing the sealing of the

 4   specific material at issue. The fact that a document has been designated under this
 5   Order is insufficient to justify filing under seal. Instead, parties must explain the basis
 6   for confidentiality of each document sought to be filed under seal. Because a party
 7
     other than the designator will often be seeking to file designated material, cooperation
 8
     between the parties in preparing, and in reducing the number and extent of, requests
 9

10
     for under seal filing is essential. Accordingly, counsel are ordered to meet and confer

11   in person or by telephone at least seven (7) calendar days prior to the filing of an
12   application wherein the basis for the sealing is that it has been deemed confidential by
13   the other party. Not later than two (2) calendar days after the meet and confer process,
14
     the opposing party shall confirm whether such information shall be designated as
15
     confidential or whether it can be made available to the public. Such an application
16

17
     shall contain the dates and method by which the parties met and conferred otherwise

18   it will be denied without prejudice to an amended application being filed after counsel
19   have completed this process. If a receiving party’s request to file designated material
20   under seal pursuant to Local Rule 79-5.1 is denied by the Court, then the receiving
21
     party may file the material in the public record unless (1) the designator seeks
22
     reconsideration within four (4) days of the denial, or (2) as otherwise instructed by the
23

24
     Court. See supra 11., p. 18.

25         10.    FINAL DISPOSITION
26         Within 60 days after the final disposition of this action, each party shall return all
27   designated material to the designator or destroy such material, including all copies,
28

       PROTECTIVE ORDER                                              Case No. 2:19-cv-02556-JAK-RAO
                                                  10
 1
     abstracts, compilations, summaries and any other format reproducing or capturing any
 2

 3
     designated material. The receiving party must submit a written certification to the

 4   designator by the 60-day deadline that (1) identifies (by category, where appropriate)
 5   all the designated material that was returned or destroyed, and (2) affirms that the
 6   receiving party has not retained any copies, abstracts, compilations, summaries or any
 7
     other format reproducing or capturing any of the designated material. This provision
 8
     shall not prevent counsel from retaining an archival copy of all pleadings, motion
 9

10
     papers, trial, deposition and hearing transcripts, legal memoranda, correspondence,

11   deposition and trial exhibits, expert reports, attorney work product, and consultant and
12   expert work product, even if such materials contain designated material. Any such
13   archival copies remain subject to this Order.
14
           IT IS SO ORDERED.
15
     Dated: August 1, 2019                  ___________________________________
16
                                            Honorable Rozella A. Oliver
17                                          United States Magistrate Judge
18   Stipulated and Agreed by:
                                                 By: /s/ Jonathan E. Giroux
19   By: /s/ Rebecca J. Cantor                   (w/permission)
     William E. Thomson, Jr. SBN 47195)          Matthew R. Gershman (SBN 25031)
20   Mark A. Cantor (admitted pro hac            Herbert H. Finn (admitted pro hac vice)
     vice)                                       Jonathan E. Giroux (admitted pro hac
21   Rebecca J. Cantor (admitted pro hac         vice)
     vice)                                       gershmanm@gtlaw.com
22   wthomson@brookskushman.com                  finnh@gtlaw.com
     mcantor@brookskushman.com                   girouxj@gtlaw.com
23   rcantor@brookskushman.com                   GREENBERG TRAURIG LLP
     BROOKS KUSHMAN P.C.                         1840 Century Park East
24   601 S. Figueroa Street, Suite 2080          Los Angeles, CA 90067
     Los Angeles, CA 90017                       Tel.: (310) 586-7700/Fax: (310) 586-
25   Tel.: (213) 622-3003/Fax: (213) 622-
     3053                                        7800
26
                                                 Attorneys for
27          Attorneys for Plaintiff              Defendant/Counterclaimant

28

       PROTECTIVE ORDER                                           Case No. 2:19-cv-02556-JAK-RAO
                                                 11
 1                             UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
 3                                   WESTERN DIVISION
 4
      Kitsch LLC, a California
 5    company,                                  Case No. 2:19-CV-02556-JAK-RAO
 6                Plaintiff,
      v.                                        EXHIBIT A – AGREEMENT TO BE
 7                                              BOUND
      DEEJAYZOO, LLC,
 8
                  Defendant.
 9

10
           I, _____________________ [print or type full name], of _____________
11
     [print or type full address], declare under penalty of perjury that I have read in its
12
     entirety and understand the Protective Order that was issued by the United States
13

14   District Court for the Central District of California on [date] in the case of Kitsch, LLC

15   v. DEEJAYZOO, LLC, Case No. 2:19-CV-02556-JAK-RAO. I agree to comply with
16   and to be bound by all the terms of this Protective Order, and I understand and
17
     acknowledge that failure to so comply could expose me to sanctions and punishment
18
     for contempt. I solemnly promise that I will not disclose in any manner any
19
     information or item that is subject to this Protective Order to any person or entity
20

21   except in strict compliance with this Order.

22         I further agree to submit to the jurisdiction of the United States District Court
23   for the Central District of California for the purpose of enforcing this Order, even if
24
     such enforcement proceedings occur after termination of this action.
25

26                                                __________________________________
                                                    (Signature)
27
     Executed this _____ day of ________________, 20__.
28

       PROTECTIVE ORDER                                            Case No. 2:19-cv-02556-JAK-RAO
                                                  12
